106 Mich. App. 121 (1981)
308 N.W.2d 185
BEARD
v.
STATE OF MICHIGAN.
BUHLER
v.
STATE OF MICHIGAN.
Docket Nos. 47947, 47948.
Michigan Court of Appeals.
Decided May 5, 1981.
Robert A. Steadman, for plaintiffs Beard.
Vandervoort, Cooke, McFee, Christ, Carpenter & Fisher, for plaintiffs Buhler.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Robert S. Welliver, Assistant Attorney General, for defendant.
Before: M.J. KELLY, P.J., and ALLEN and C.L. HORN,[*] JJ.
C.L. HORN, J.
On October 13, 1973, Bryan Beard, age 13, and David Scott Buhler, age 14, entered a Michigan National Guard firing range and found a 40-millimeter grenade. Bryan threw the grenade at a cement abutment on the range, but it did not explode. The boys picked up the grenade and took it back to their campsite located at the Jones Lake Campground, north of the firing range. The grenade was placed in the camper body of a pickup truck. Later that day the boys entered into the area of the camper where the grenade had been left. The grenade fell from a table and exploded *124 when it hit the floor, seriously injuring both boys.
Plaintiffs' complaints relating to each boy were consolidated. Motions for summary judgment were filed by plaintiffs under GCR 1963, 117.2(2), and by defendants under GCR 1963, 117.2(3). This is an appeal as of right from the Court of Claims order granting defendants' motion for summary judgment.
The trial court found that defendants' maintenance of a firing range is a governmental function. As such, defendants are immune from tort liability under MCL 691.1407; MSA 3.996(107), with certain judicially created exceptions. These exceptions are discussed in the Supreme Court recent reexamination of the impact of the nuisance doctrine on governmental immunity in Rosario v Lansing, 403 Mich. 124; 268 NW2d 230 (1978), and Gerzeski v Dep't of State Highways, 403 Mich. 149; 268 NW2d 525 (1978). This Court has previously concluded that although no clear majority view has emerged from these cases, there appears to be an agreement that a claim of governmental immunity is defeated where there exists either an intentionally created or continued nuisance in fact or the maintanance of a nuisance per se. Ford v Detroit, 91 Mich. App. 333, 335-336; 283 NW2d 739 (1979). The question as to what constitutes a nuisance per se is a question of law for the court, while it is for the jury to decide whether a particular act or structure or use of property which is not a nuisance per se is a nuisance in fact. Brown v Nichols, 337 Mich. 684, 689; 60 NW2d 907 (1953).
The trial court found that defendants created a nuisance per se in the way they maintained the shooting range. We do not review this finding since it is not challenged by either party on appeal. The *125 court also found however that, even though defendants were not protected by governmental immunity due to their maintenance of a nuisance per se, they could not be held liable for the boys' injuries because liability on the theory of nuisance cannot be extended to injury sustained from dangerous objects taken from the premises on which the nuisance is maintained. We agree with the trial court's conclusion.
Liability for nuisance is predicated on the existence of a dangerous condition. Rosario, supra, 132.
"Primarily, nuisance is a condition. Liability is not predicated on tortious conduct through action or inaction on the part of those responsible for the condition. Buckeye Union Fire Ins Co v Michigan, 383 Mich. 630, 636; 178 NW2d 476 (1970)." Id.
Cases have expanded the term "nuisance" to apply to members of the public injured on the landowner's premises as a result of a dangerous condition. See, Rosario, supra, 140, Munson v Menominee County, 371 Mich. 504; 124 NW2d 246 (1963), Bluemer v Saginaw Central Oil & Gas Service, Inc 356 Mich. 399; 97 NW2d 90 (1959), Maki v East Tawas, 385 Mich. 151; 188 NW2d 593 (1971). However, there is no authority for expanding liability for nuisance to where a dangerous object is removed from the premises and results in damages elsewhere. This is in contrast to the situation where liability is based upon a defendant's negligent act, where courts have found the property owner guilty of negligence in situations similar to the case at bar. See, e.g., Stewart v United States, 186 F2d 627 (CA 7, 1951), Shemper v Cleveland, 212 Miss 113; 51 So 2d 770 and 54 So 2d 215 (1951), Parrott v United States, 181 F Supp 425 *126 (SD Cal, 1960), Duvall v United States, 312 F Supp 625 (ED NC, 1970). We have previously held that liability for damage caused by a nuisance turns upon when the defendant was in control, either through ownership or otherwise. Stemen v Coffman, 92 Mich. App. 595; 285 NW2d 305 (1979). In the instant case, defendants' liability is based on the maintenance of a dangerous condition resulting from unexploded grenades on defendants' premises. Liability cannot extend to where an object constituting part of the nuisance or the dangerous condition is removed from defendants' premises and thus out of their control. We therefore affirm the judgment of the trial court.
ALLEN, J. concurred.
M.J. KELLY, P.J. (dissenting).
I disagree with the majority's conclusion that, as a matter of law, the defendants' maintenance of a nuisance per se could not create liability under these facts. In my view, the question of proximate cause arising from the removal of the grenade from the firing range is a question of fact for the trier of fact, thus rendering the order of summary judgment improper.
A trial court in considering a motion for summary judgment brought pursuant to GCR 1963, 117.2(3) "has the limited function of determining whether a material issue of fact exists. The trial court must carefully avoid making a finding of fact under the guise of determining that no issue of material fact exists". Brooks v Reed, 93 Mich. App. 166, 170; 286 NW2d 81 (1979), Partrich v Muscat, 84 Mich. App. 724, 730-731; 270 NW2d 506 (1978).
The parties in the instant matter stipulated to a statement of facts for the trial court's use in deciding their motions for summary judgment. In *127 support of their respective motions, the parties also argued to the trial court that no genuine issue of material fact existed. However, in Hull v Detroit Equipment Installation, Inc, 12 Mich. App. 532, 534; 163 NW2d 271 (1968), this Court stated:
"While each of the parties assert that there is no factual dispute, this does not of necessity give the trial court carte blanche authority to resolve ultimate factual issues on the motion. The court's role is to determine from the pleadings, affidavits and other evidence on the record whether there are genuine issues of fact. See Zamler v Smith (1965), 375 Mich. 675."
In the instant case, the lower court concluded that "the creation and maintenance of the nuisance per se was not a proximate cause of the Plaintiffs' injuries". This conclusion must be measured against the Supreme Court holding in Bluemer v Saginaw Central Oil & Gas Service, Inc, 356 Mich. 399, 413-414; 97 NW2d 90 (1959), quoting the prior decision in Brown v Nichols, 337 Mich. 684, 689-690; 60 NW2d 907 (1953):
"`The question as to what constitutes a nuisance is one of law for the court, but it is for the jury to decide whether a particular act or structure or use of property, which is not a nuisance per se, is a nuisance in fact and whether an alleged nuisance is the cause of the losses or injuries complained of and to what extent such losses or injuries are attributable to the nuisance.' 66 CJS, Nuisances, p 960, § 153."
See also Melendres v Soales, 105 Mich. App. 73; 306 NW2d 399 (1981), citing Gerzeski v Dep't of State Highways, 403 Mich. 149; 268 NW2d 525 (1978), for a similar explication of the jury's role in nuisance cases.
The mere fact that the boys removed the grenade *128 from the dangerous area before it exploded should not, I believe, remove the causation question from consideration by the trier of fact. Rather, the time and place of the explosion would properly be factors for the fact finder to consider in determining the causal connection between nuisance and injuries.
I would reverse the decision of the lower court, insofar as it granted defendant's motion for summary judgment, and remand this case for trial.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.